Citation Nr: 1811857	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-24 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right shoulder impingement syndrome prior to November 22, 2014 (excluding periods of temporary total evaluation from April 5, 2013 through June 1, 2013, and from April 4, 2014 through July 1, 2014), and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse




ATTORNEY FOR THE BOARD

C. Martinez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2003, from November 2007 to October 2008, from January 2009 to February 2009, and from September 2010 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Regional Office in Waco, Texas has jurisdiction over the Veteran's case.  

During the appeal, in an August 2015 rating decision, the RO increased the Veteran's disability rating to 20 percent, effective November 22, 2014.  As this is not a full grant of the benefit sought on appeal, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35(1993).

In November 2016, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.


The Board notes the Veteran underwent VA shoulder and arm examinations in November 2014 and October 2016 to assess the severity of his right shoulder impingement syndrome.  Nevertheless, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The record indicates that the Veteran has had several surgeries on his right shoulder, including a lysis of adhesions and manipulation in April of 2016.  During his November 2016 Board hearing, the Veteran and his spouse testified of symptoms and limitations associated with the Veteran's service-connected right shoulder disability.  Specifically, they reported constant pain and limitation of movement, which affects the Veteran's ability to lift any weight, throw, reach, and crawl; as well as his ability to perform activities of daily living including sleeping on a bed, eating and dressing by himself, and taking care of his daughter.  Further, the October 2016 VA examination indicates a progression of the Veteran's service-connected right shoulder disability since his November 2014 examination.

The Court has determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The October 2016 VA examiner noted pain throughout the range of motion in all directions, on both active and passive motion, which caused functional loss.  However, the examiner failed to report these findings in terms of degrees of motion loss, specifically, at what point was movement limited by pain.  Thus, a remand is necessary to obtain an adequate examination and opinion.  

Furthermore, in a recent decision, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that VA examiners must do all that can be reasonably done to become informed about a Veteran's reported musculoskeletal flare-ups prior to providing an opinion on functional loss during flares.  Specifically, the Court found an examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of the flare-ups, before concluding an assessment of the functional loss during flares could not be provided without resorting to speculation.  Moreover, the Court expressed that before the Board can accept an examiner's statement that an opinion cannot be provided without resort to speculation, it must be clear that this is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner.  Sharp, 29 Vet. App. 26 (quoting Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)).

In this case, the October 2016 VA examiner appears to have utilized a boilerplate speculative opinion with respect to the Veteran's service-connected right shoulder disability, effectively utilizing the speculative opinion as a "mantra that short-circuits the careful consideration" this Veteran's individual disabilities deserve.  See Jones v. Shinseki, 23 Vet. App. At 382, 389 (2010).  In other words, the examiner failed to state what information and evidence was considered, and explain why such evidence did not permit the examiner to offer an estimation of the Veteran's functional loss during flare-ups.  Therefore, a remand is also necessary to elicit relevant information as to the Veteran's musculoskeletal flares, to include the additional functional loss due to flares based on all evidence of record-to specifically include the Veteran's lay information-or explain why, with this information, such an assessment cannot be offered.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including any recent or additional treatment records related to the claimed disability.

If any requested record is not available, the file should reflect this fact and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the Veteran's service-connected right shoulder disability.  
All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.  If the examiner is unable to conduct the required testing or concludes any required testing is not necessary, he or she must explain why that is so.  

The examiner must provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and non-weight-bearing range of motion assessments.  Further, the examiner must indicate if movement is limited by pain, and if so, at what point.

Additionally, the examiner must provide an assessment of the Veteran's functional loss during flares, if possible in degrees of motion lost.  In doing so, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of flare-ups.

The examiner must provide a complete rationale for all proffered opinions.  If the examiner cannot provide the required opinions without resorting to speculation, he or she must state whether this is based on a personal limitation or on a lack of knowledge among the medical community at large.

3.  Finally, undertake any other development determined to be warranted, and then re-adjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




